MEMORANDUM **
Zuri S. Young, a California state prisoner, appeals pro se the district court’s dismissal of his 28 U.S.C. § 2254 petition as time-barred. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. Reviewing de novo, Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), we vacate and remand.
Young delayed 13 months after the California Court of Appeals denied his habeas petition before filing a new habeas petition in the California Supreme Court. However, that court addressed his petition on the merits and made no finding that he had unreasonably delayed. Young therefore may be entitled to statutory tolling from April 24, 1996 to February 27, 1998, which may render his federal petition timely. See 28 U.S.C. § 2244; Saffold v. Carey, 312 F.3d 1031 (9th Cir.2003); Bunney v. Mitchell, 262 F.3d 973, 974 (9th Cir.2001) (per curiam). Accordingly, we vacate and remand so that the district court may reconsider in light of the Supreme Court’s decision in Carey v. Saffold, 536 U.S. 214, 122 S.Ct. 2134, 153 L.Ed.2d 260 (2002), and this Court’s decision on remand in Saffold v. Carey.1
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All outstanding motions are denied as moot.